Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

WARRANTY SERVICES AGREEMENT

This WARRANTY SERVICES AGREEMENT (the “Agreement”), dated as of September 12
2007, is by and between Intel Corporation, a Delaware corporation (the “Seller”)
and RadiSys Corporation, an Oregon corporation (the “Buyer”). Seller and Buyer
are sometimes referred to as the “Parties” and each individually as a “Party.”

WHEREAS, Buyer and Seller have entered into an Asset Purchase Agreement dated as
of September 7, 2007, as amended (the “Asset Purchase Agreement”) pursuant to
which Buyer shall acquire the Transferred Assets and assume the Assumed
Liabilities; and

WHEREAS, it is a condition to the closing of the transactions contemplated by
the Asset Purchase Agreement that Buyer and Seller will enter into this
Agreement under which Buyer will provide certain warranty services and support
to assist Seller in fulfilling its Product warranty obligations and Seller will
compensate Buyer for such services, all in accordance with the terms of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the Parties hereto agree as follows:

 

1. Definitions. Capitalized terms used, but not defined, in this Agreement shall
have the meanings ascribed to such terms in the Asset Purchase Agreement. The
definitions set forth in this Agreement shall apply equally to both the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. All references herein to Sections and
Exhibits shall be deemed to be references to Sections of, and Exhibits to, this
Agreement unless the context shall otherwise require. Unless the context shall
otherwise require, any reference to any contract, instrument, statute, rule or
regulation is a reference to it as amended and supplemented from time to time
(and, in the case of a statute, rule or regulation, to any successor provision).
Any reference in this Agreement to a “day” or a number of “days” (without the
explicit qualification of “Business”) shall be interpreted as a reference to a
calendar day or number of calendar days. The following terms, as used herein,
have the following meanings:

 

  1.1. “Buyer’s Cost of Sales” means the total sum of the Buyer’s Product Cost
and Buyer’s OCOS per Product. Buyer’s Cost of Sales shall be calculated based on
Buyer’s standard costing model consistent with past practices.

 

  1.2. “Buyer’s OCOS” means the cost of sales for the distribution and
production of the Products which are necessary, but have not been included as
part of Buyer’s Product Cost, as calculated based on Buyer’s standard costing
model consistent with past practices. In addition, Buyer’s OCOS includes costs
associated with product warranty and bad debt.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

  1.3. “Buyer’s Product Cost” means any and all production costs per Product
directly associated with, attributable to and readily identifiable with the
production and distribution of the Product, including the costs associated with
manufacturing, validating and testing, and storing and delivering the Product,
as calculated and based on Buyer’s standard costing model consistent with past
practices.

 

  1.4. “Buyer’s Repair Costs” shall include any and all costs directly
associated with, attributable to and readily identifiable with the repair and
return of the Product, including reasonable and customary labor and materials
costs for incoming inspection, evaluation, repair, refurbishing, repackaging
testing, storing, acceptance test and return of the Products to the customer.

 

  1.5. “Changeover Date” shall have the meaning given such term in the
Transition Services Agreement.

 

  1.6. “Products” shall have the meaning given such term in the Asset Purchase
Agreement; provided, however, that, for the avoidance of doubt, Products shall
include New Products (as defined in the Asset Purchase Agreement) in the event
that the Transition Services Agreement is amended as contemplated under
Section 5.6 of the Transition Services Agreement. “Product” shall have its
correlative meaning.

 

  1.7. “Product Lines” shall have the meaning given such term in the Transition
Services Agreement.

 

  1.8. “Repair Services Capability” means, with respect to a Product Line, the
ability to perform all necessary warranty repair and services for such Product
Line. For purposes of clarity, the Repair Services Capability for a Product Line
has been attained when the mutually agreed verification and validation of
Buyer’s repair services capability for such Product Line has been completed.

 

  1.9. “Seller’s Cost of Sales” means the total sum of the Seller’s Product Cost
and Seller’s OCOS per Product. Seller’s Cost of Sales shall be calculated based
on Seller’s standard costing model consistent with past practices.

 

  1.10. “Seller’s OCOS” means the cost of sales for the distribution and
production of the Products which are necessary, but have not been included as
part of Seller’s Product Cost, as calculated based on Seller’s standard costing
model consistent with past practices. In addition, Seller’s OCOS includes costs
associated with product warranty and bad debt.

 

  1.11. “Seller’s Product Cost” means any and all production costs per Product
directly associated with, attributable to and readily identifiable with the
production and distribution of the Product, including the costs associated with
manufacturing, validating and testing, and storing and delivering the Product,
as calculated and based on Seller’s standard costing model consistent with past
practices.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

  1.12. “Seller’s Repair Costs” shall include any and all costs directly
associated with, attributable to and readily identifiable with the repair and
return of the Product, including reasonable and customary labor and materials
costs for incoming inspection, evaluation, repair, refurbishing, repackaging,
testing, storing, acceptance test and return of the Products to the customer.

 

  1.13. “Transition Services Agreement” means that certain Transition Services
Agreement of even date herewith between Buyer and Seller.

 

2. Warranty Services.

 

  2.1. Pre CD Product Warranty Responsibility. Seller shall be responsible for
the product warranty services and returns for Products shipped by Seller to end
customers, its distributors or other third party customers, prior to the
Changeover Date associated with each such Product (each a “Pre-CD Product”).
Seller shall perform warranty services and returns for Pre-CD Products pursuant
to Article 4 of the Transition Services Agreement (and otherwise in accordance
with the terms of the purchase and sale agreement then in effect between the
Parties). As set forth below, Seller will compensate Buyer for the costs
incurred by Buyer in the event that Buyer performs product warranty services on
behalf of Seller with respect to Pre-CD Products.

 

  2.2. Post-CD Product Warranty Responsibility. Buyer shall be responsible for
product warranty services and returns for Products shipped or sold by Buyer and
its distributors to end customers or other third party customers and for
Products shipped or sold by Seller on behalf of Buyer to Buyer’s or Seller’s
distributors, end customers or other third party customers on or after the
Changeover Date (each a “Post CD Product”). Buyer shall use all of its
commercially reasonable efforts (performing its respective obligations under the
Transition Services Agreement and Changeover Plan) to ensure that, prior to the
Changeover Date for any given Product Line, Buyer has Repair Services Capability
with respect to such Product Line. In the event that the Buyer does not have
Service Repair Capability with respect to a Product Line prior to the Changeover
Date therefor, Seller shall continue to perform product warranty services with
respect to Post-CD Products within such Product Line and Seller shall be
reimbursed by Buyer at Seller’s Cost of Sales or Seller’s Repair Costs
(depending on whether a Product has been replaced or repaired, respectively)
plus *** of such costs for such Products.

 

  2.3.

Buyer’s Reimbursement for Pre-CD Product Replacements. To the extent that
warranty services and return obligations must be fulfilled by Seller with
respect to a Pre-CD Product, and the applicable Product Line has already been
transferred to Buyer (i.e., the Changeover Date for such Product Line has
already occurred), Buyer shall promptly provide to Seller the applicable
replacement Product requested by Seller and Buyer shall be reimbursed by Seller
at Buyer’s Cost of Sales plus *** of such costs for such Pre-CD Products (as
further set

 

3

*** CONFIDENTIAL MATERIALS REDACTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

 

forth in Section 2.6). Any such replacement Product provided by Buyer shall be
provided to Seller with Buyer’s standard warranty for such Products. In
addition, if Buyer also has Repair Service Capability with respect to the
applicable Product Lines, Seller may request, in lieu of such replacement
Product, that Buyer provide warranty services in accordance with the provisions
set forth below for such Pre-CD Product.

 

  2.4. Buyer Warranty Processing of Pre-CD Products. After Buyer has achieved
Repair Services Capability with respect to a given Product Line, Buyer agrees to
accept all valid warranty claims for Pre-CD Products within such Product Line
that are still under Seller’s warranty pursuant to the terms of such sales (the
“Applicable Warranty Terms”); provided, however, that Seller has provided Buyer
with appropriate information to enable Buyer to determine whether such Pre-CD
Product (and the applicable warranty defect) is covered by the Applicable
Warranty Terms (including, without limitation, any warranty registration
information pertaining to such Product). Buyer will provide to Seller’s customer
a return material authorization number in response to each such warranty claim.
With respect to any valid warranty claim for a Pre-CD Product returned to Buyer
in accordance with the Applicable Warranty Terms, Buyer will repair such
Product, provide a replacement product (a “Buyer Replacement Product”), or
credit Seller’s customer the amounts paid to Seller for such in warranty Pre-CD
Product, in accordance with the Applicable Warranty Terms or Seller’s written
instructions regarding the warranty services to be provided in accordance with
the terms of this Agreement. For the avoidance of doubt, in the event that a
specific Product cannot be repaired or replaced and there is a migration path to
another Buyer product, Buyer may offer to customer such different Buyer product
as a Buyer Replacement Product. For clarity, in the event that Seller has not
provided written instructions with regard to the warranty services to be
provided, Buyer may pursue any of the foregoing options (i.e., repair,
replacement or credit) with respect to an in-warranty Pre-CD Product, in its
sole discretion, provided Buyer does so pursuant to the Applicable Warranty
Terms.

 

  2.5. Quarterly Report.

 

  (a) With respect to warranty services performed by Buyer under Section 2.3 and
Section 2.4 above, subject to the terms above, Buyer shall submit to Seller a
detailed quarterly report that includes, among other things, a list of Products
within warranty that were returned along with serial numbers and confirmation
that Buyer successfully repaired or replaced such Product. These quarterly
reports will be delivered to:

Accounts Payable

Intel Corporation

PO Box 1000

Hillsboro, OR 97123

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

  (b) With respect to warranty services performed by Seller under Section 2.2,
subject to the terms above, Seller shall submit to Buyer a detailed quarterly
report that includes, among other things, a list of Products within warranty
that were returned along with serial numbers and confirmation that Seller
successfully repaired or replaced such Product. These quarterly reports will be
delivered to:

RadiSys Corporation

5445 N.E. Dawson Creek Drive

Hillsboro, OR 97124

Attention: Chief Financial Officer

Telephone: (503) 615-1100

Fax: (503) 615-1114

 

  2.6. Warranty Service Invoices.

 

  (a) Together with the quarterly reports set forth in Section 2.5(a), Buyer
shall invoice Seller for the services provided under Section 2.3 and Section 2.4
of this Agreement on a quarterly basis at: (i) Buyer’s Cost of Sales plus ***
for such Products that have been replaced (including the Cost of Sales for Buyer
Replacement Products), (ii) Buyer’s Repair Costs plus *** for such Products that
have been repaired; or (iii) the amount credited to customers, in accordance
with Section 2.4.

 

  (b) Together with the quarterly reports set forth in Section 2.5(b), Seller
shall invoice Buyer for the services provided under Section 2.2 of this
Agreement on a quarterly basis at: (i) Seller’s Cost of Sales plus *** for such
Products that have been replaced (including the Cost of Sales for Seller
Replacement Products), or (ii) Seller’s Repair Costs plus *** for such Products
that have been repaired. In the event that the Parties agree that Seller shall
issue a credit for such Products, Seller shall invoice Buyer for the amount
credited to customers by Seller. The Parties acknowledge and agree that the
foregoing shall only apply with respect to Post-CD Products and that Seller’s
compensation with respect to Pre-CD Products shall be as set forth in
Section 4.2 of the Transition Services Agreement.

 

  2.7. Invoicing.

 

  (a) Seller agrees to remit payment within thirty (30) days of Seller’s receipt
of a proper invoice. Upon receipt of a written request from Seller, at least
three weeks notice and no more frequently than once per year, Buyer shall permit
Seller to examine the books and records of Buyer during standard working hours
to the extent directly related to the Buyer’s Cost of Sales, Buyer’s Repair
Costs or other costs charged to Seller under the terms of this Agreement.

 

5

*** CONFIDENTIAL MATERIALS REDACTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

  (b) Buyer agrees to remit payment within thirty (30) days of Buyer’s receipt
of a proper invoice. Upon receipt of a written request from Buyer, at least
three weeks notice and no more frequently than once per year, Seller shall
permit Buyer to examine the books and records of Seller during standard working
hours to the extent directly related to the Seller’s Cost of Sales, Seller’s
Repair Costs or other costs charged to Buyer under the terms of this Agreement.

 

3. Term and Termination.

 

  3.1. Term of Agreement. This Agreement shall become effective as of the date
hereof and shall continue until the date thirty-six (36) months after the final
Changeover Date under the Transition Services Agreement, unless earlier
cancelled or terminated pursuant to the terms of this Agreement.

 

  3.2. Termination. Seller or Buyer may, in its discretion, (a) terminate all of
its obligations under this Agreement by written notice to the other Party in the
event that the other Party breaches any material obligation under this
Agreement, which breach continues without cure for a period of fifteen (15) days
after written notice thereof (or such longer period (but in no event longer than
thirty (30) days) as it takes to reasonably cure such breach provided that such
breaching Party has actively attempted to cure such breach during such fifteen
(15) day period), or (b) terminate this Agreement by written notice to the other
Party in the event that the other Party enters into any proceeding, whether
voluntary or involuntary, in bankruptcy, reorganization or arrangement for the
appointment of a receiver or trustee to take possession of such Party’s assets
or any other proceeding under any law for the relief of creditors, or makes an
assignment for the benefit of its creditors.

 

4. Confidentiality.

 

  4.1.

The Parties understand and agree that this Agreement is subject to the terms and
conditions of the Confidentiality Agreement, and that the terms and conditions
of this Agreement, and the confidential or proprietary information and materials
to which a Party obtains access pursuant to this Agreement or as a result of the
relationship of the Parties established under the performance of this Agreement
shall be considered Confidential Information (as such term is defined in the
Confidentiality Agreement) subject to the Confidentiality Agreement,
notwithstanding any contrary terms in Section 1 of the Confidentiality
Agreement. Notwithstanding the foregoing, if any provision of this Agreement
conflicts with any provision of the Confidentiality Agreement, the provision of
this Agreement shall govern. Notwithstanding any contrary provision in the
Confidentiality Agreement, the Parties’ respective rights and obligations under
the Confidentiality Agreement shall apply fully to Confidential Information that
is disclosed by either Party or its Affiliates to the other Party or its
Affiliates at any time during the term of this Agreement, even if such
disclosure occurs after termination of the Confidentiality Agreement. Neither of
the Parties, nor any of

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

 

their respective Affiliates, shall make any public statements relating to this
Agreement or the terms and conditions hereof other than in accordance with
Section 5.07 of the Asset Purchase Agreement or to state to end customers,
distributors or other third party customers that Seller has engaged Buyer to
provide warranty services for Products shipped by Seller prior to the Changeover
Date.

 

5. Indemnification.

 

  5.1. Each Party (the “Indemnitor”) shall, at its election, either settle or
defend any lawsuit, legal action, or legal proceeding brought against the other
Party (the “Indemnitee”) that is based upon Losses on account of the injury or
death of any Person or for damage to or loss of any personal property owned by
any Person to the extent caused by the gross negligence or willful misconduct of
the Indemnitor or its agents, contractors, or employees in connection with the
performance or receipt of performance under this Agreement (“Covered Claim”);
provided that under no circumstances will either Party have any liability to the
other Party for any Losses to the extent that they are caused by the other
Party.

 

  5.2. Indemnitor will pay all damages, costs and expenses (including reasonable
attorneys’ fees and costs) finally awarded against Indemnitee on any Covered
Claim, provided that: (a) Indemnitor has been notified of such lawsuit, legal
action or legal proceeding in writing no later than seven (7) days after
Indemnitee first receives notice of the lawsuit, legal action, or legal
proceeding (provided that any such delay shall only excuse the Indemnitor’s
obligations hereunder to the extent such delay has materially prejudiced the
Indemnitor’s ability to satisfy its indemnification obligations hereunder)
(b) Indemnitor has the right, at its election, to solely control the defense or
settlement of the lawsuit, legal action, or legal proceeding, or to settle or
defend against only the Covered Claims; and (c) Indemnitee shall provide such
information and assistance in the defense or settlement of the claim as may be
reasonably requested by Indemnitor at Indemnitor’s expense. Indemnitor shall not
be responsible for any costs, expenses, or compromise incurred or made by
Indemnitee in relation to a defense or settlement entered into without
Indemnitor’s prior written consent. Indemnitee shall not be precluded from
participating in the action (at its own expense), including providing assistance
to Indemnitor, provided that Indemnitor consents to such participation after
good faith consultation between the Parties. Such consent shall not be
unreasonably withheld or delayed.

 

  5.3. The foregoing indemnity as defined in this Section 5 is personal to the
Indemnitee and shall under no circumstance be assignable, transferable or
subject to pass-through to Indemnitee’s customers.

 

6. No Consequential Damages.

 

  6.1.

NO CONSEQUENTIAL DAMAGES. EXCEPT FOR CLAIMS FOR DAMAGES THAT ARE DIRECTLY AND
PROXIMATELY CAUSED BY

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

 

THE OTHER PARTY'S BREACH OF CONFIDENTIALITY OBLIGATIONS OF THIS AGREEMENT, IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL,
PUNITIVE, OR SPECIAL DAMAGES WHATSOEVER, INCLUDING WITHOUT LIMITATION, DAMAGES
FOR LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS
INFORMATION, AND THE LIKE, ARISING OUT OF THIS AGREEMENT OR SERVICES PROVIDED OR
RECEIVED, AS APPLICABLE, HEREUNDER, WHETHER OR NOT FORESEEABLE, EVEN IF A PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF THE SAME.

 

7. Limitation of Liability.

 

  7.1. Except for either Party’s obligations to pay any amounts hereunder and
claims arising from breach of the nondisclosure obligations pursuant to the
Confidentiality Agreement, in no event shall either Party’s liability under this
Agreement for any cause whatsoever, and regardless of the form of action,
whether in contract or in tort, exceed the aggregate amount of One Million
Dollars ($1,000,000). In no event will either Party be liable to the other Party
for any loss or destruction of data or degradation in network performance or
computing services related to or resulting from the services provided under this
Agreement. The provisions of this section shall apply to the fullest extent of
the law, whether in contract, statute, tort (including, without limitation,
negligence) or otherwise.

 

8. General Provisions.

 

  8.1. Relationship of the Parties. Neither Party nor their respective employees
are agents or representatives of, nor have authority to bind, the other Party
hereto by contract or otherwise. Nothing contained in this Agreement shall be
deemed or construed to create a partnership or a joint venture between Seller
and Buyer or any of their respective Affiliates, or to cause either Party to be
responsible in any way for the debts or other obligations of any Party hereto or
any other Party or be deemed affiliated with any other Party. Each Party shall
be responsible for the acts of its employees, agents, independent contractors
and vendors in connection with providing or receiving, as applicable, the
services described in this Agreement.

 

  8.2. Property Ownership. Each Party acknowledges that all items, including
without limitation, all machinery, equipment, and furniture owned by any other
Party or any of their Affiliates and used in connection with the services
hereunder shall remain the property of such Party or respective Affiliate, as
the case may be, and no other party shall have any lien thereon or other rights
therein.

 

  8.3. Costs. The Parties acknowledge and agree that any amounts payable by
either Party pursuant to this Agreement will be in addition to any purchase
price and any other amounts payable under the Asset Purchase Agreement.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

  8.4. Dispute Resolution. The Parties shall promptly attempt to resolve all
disputes arising under this Agreement at the working level, if possible. The
Service Coordinators shall meet within five (5) Business Days of either Party’s
written request for a dispute resolution meeting and attempt in good faith to
resolve any dispute. If such dispute is not resolved by discussions between the
Service Coordinators within five (5) days after the Parties meet in response to
a Party’s written request, either Party may request that the dispute be further
escalated to the general manager of the applicable business unit of each Party.
Within five (5) Business Days after receipt of such request to escalate the
dispute, the general managers shall meet to resolve the dispute. If
unsuccessful, such disputes will be resolved in accordance with the procedures
set forth below:

 

  8.4..1.1. All disputes arising directly under the express terms of this
Agreement or the grounds for termination thereof shall be resolved as follows:
The business representatives of all Parties to the dispute, together with, upon
the mutual agreement of the Parties, their respective legal representatives,
shall meet to attempt to resolve such disputes. If the disputes cannot be
resolved by such senior management, any Party may make a written demand for
formal dispute resolution and specify therein the scope of the dispute. Within
thirty (30) days after such written notification, the Parties agree to meet for
one (1) day with an impartial mediator and consider dispute resolution
alternatives other than litigation. If an alternative method of dispute
resolution is not agreed upon within thirty (30) days after the one (1) day
mediation, either Party may begin litigation proceedings.

 

  8.4..1.2. Notwithstanding the provisions of Section 8.4.1.1 above, each Party
shall have the right, without the requirement of first seeking a remedy through
the alternate dispute resolution mechanism, to seek preliminary injunctive or
other equitable relief in any proper court in the event that such Party
determines that eventual redress through arbitration will not provide a
sufficient remedy for any violation of this Agreement by the other Party.

 

  8.4..1.3. In the event a proceeding is brought to enforce or interpret any
provision of this Agreement, the prevailing party shall be entitled to recover
reasonable attorney's fees and costs in an amount to be fixed by the court or
arbitrator, as applicable.

  8.5.

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be construed in accordance with and this Agreement and any disputes or
controversies related hereto shall be governed by the internal laws of the State
of New York without giving effect to any conflicts of laws principles thereof
that would apply the laws of any other jurisdiction. The Parties hereby
irrevocably submit to the jurisdiction of the courts of the State of New York
and the Federal courts of the United States of America located in the State of
New York solely in respect of the interpretation and enforcement of the
provisions of

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

 

this Agreement and of the documents referred to in this Agreement, and in
respect of the transactions contemplated hereby, and hereby waive, and agree not
to assert, as a defense in any proceeding for the interpretation or enforcement
hereof or of any such document, that it is not subject thereto or that such
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts, and the Parties hereto irrevocably
agree that all claims with respect to such proceeding shall be heard and
determined in such a New York state or Federal court. The Parties hereby consent
to and grant any such court jurisdiction over the person of such Parties and
over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 8.5 below or in such other manner as may be permitted by
Applicable Law, shall be valid and sufficient service thereof. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.3.

 

  8.6. Compliance With Laws Relating to Import and Export. The Parties shall
comply with all Applicable Laws governing export and import of Products and New
Products and information related thereto. In particular, the Parties shall not
export or re-export, directly or indirectly, separately or as part of a system,
the Products, New Products, or information relating thereto, to any country for
which an export license or other approval is required without first obtaining
such license or other approval. To the extent required by Applicable Law, Buyer
shall obtain a controlled country import and/or export license and provide to
Seller documentation demonstrating that it is in compliance with all applicable
export control laws and regulations.

 

  8.7. Notices. Any notice in connection with this Agreement shall be given in
accordance with Section 9.01 of the Asset Purchase Agreement, which is hereby
incorporated by reference.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

  8.8. Survival. The following sections shall survive any termination or
expiration of this Agreement: any payment obligation sections, Confidentiality
(Section 4) Indemnification (Section 5), No Consequential Damages (Section 6),
Limitation of Liability (Section 7), and General Provisions (Section 8).

 

  8.9. Force Majeure. Neither Party shall be liable for delay in performance of
any of its obligations under this Agreement if such delay is due to causes
beyond its reasonable control including, without limitation, acts of God, fires,
strikes, terrorist acts, acts of war, or intervention of any government or
authority, but any such delay or failure shall be remedied by such Party as soon
as reasonably practicable, and the extent of any such delay shall be added to
the term of this Agreement.

 

  8.10. Amendments; Waivers.

 

  8.10..1.1. Any provision of this Agreement may be amended or waived, including
changes, modifications or supplements to the Transition Services, if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by all Parties, or in the case of a waiver, by the Party against whom
the waiver is to be effective.

 

  8.10..1.2. No waiver by a Party of any default, misrepresentation or breach of
a warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of a
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent occurrence. No failure or delay by a Party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

  8.11. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, heirs, personal
representatives and permitted assigns. No Party hereto may transfer or assign
either this Agreement or any of its rights, interests or obligations hereunder,
whether directly or indirectly, by operation of law, merger or otherwise,
without the prior written approval of each other Party. No such transfer or
assignment shall relieve the transferring or assigning Party of its obligations
hereunder if such transferee or assignee does not perform such obligations.

 

  8.12.

Entire Agreement;. This Agreement, the Asset Purchase Agreement, and the
Confidentiality Agreement constitute the entire agreement by and between the
Parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, and negotiations, both written and
oral, by and between the Parties with respect to the subject matter of this
Agreement. No representation, warranty, promise, inducement or statement of
intention has been made by either Party that is not embodied in this Agreement,

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

 

and neither Party shall be bound by, or be liable for, any alleged
representation, warranty, promise, inducement or statement of intention not
embodied herein or therein.

 

  8.13. Headings and References; Interpretation. The division of this Agreement
into sections, subsections, paragraphs, schedules and exhibits and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. All uses of the words
“hereto”, “herein”, “hereof”, “hereby”, and “hereunder” and similar expressions
refer to this Agreement as a whole, unless otherwise specifically stated in this
Agreement.

 

  8.14. Taxes. Fees and prices payable under this Agreement do not include
Taxes. In addition to the fees and prices payable under this Agreement, the
paying Party shall pay the amount of any present or future customs duties or
sales, use, excise, or other similar Tax applicable to the sale of goods or
performance of services covered by this Agreement, or in lieu thereof, the
paying Party shall supply the other Party with an appropriate tax exemption
certificate or provide sufficient proof of tax exemption. In the event that the
paying Party is prohibited by law from making payments to the other Party unless
the paying Party deducts or withholds Taxes therefrom and remits such Taxes to
the local taxing jurisdiction, then the paying Party shall duly withhold and
remit such Taxes and shall pay to the other Party the remaining net amount after
the Taxes have been withheld. The paying Party shall promptly furnish the other
Party with a copy of an official tax receipt or other appropriate evidence of
any Taxes imposed on payments made under this Agreement. When property is
delivered and/or services are provided or the benefit of services occurs within
jurisdictions in which the other Party’s collection and remittance of Taxes is
required by law, the other Party shall have sole responsibility for payment of
said Taxes to the appropriate tax authorities. In the event the other Party does
not collect Tax from the paying Party, and is subsequently audited by any tax
authority, liability of the paying part will be limited to the tax assessment,
with no reimbursement for penalty or interest charges. Each Party is responsible
for its own respective income taxes or Taxes based upon gross revenues,
including but not limited to business and occupation taxes. The Parties
understand that the Warranty Services will be performed by the Parties and/or
their Affiliates, and therefore, they contemplate that, to the extent the
Warranty Services are performed by one or more Affiliates of a Party for the
benefit of the other Party and/or its Affiliates, purchase orders and invoices
will be issued and processed between the Party and/or its Affiliates and the
other Party and/or its Affiliates, as may be appropriate. The Parties will cause
their Affiliates to cooperate with each other in order to minimize taxes subject
to this Section 8.12 and to carry out the intent of this Agreement.

 

  8.15.

Specific Performance. Notwithstanding the provisions of Section 8.4 above, the
Parties hereby acknowledge and agree that the failure of any Party to perform
its agreements and covenants hereunder, including its failure to take all
actions as are necessary on its part to the consummation of the transactions
contemplated herein, may cause irreparable injury to the other Party, for which
damages, even if

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN FILED WITH THE COMMISSION.

 

 

available, may not be an adequate remedy. Accordingly, each Party hereby
consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such Party’s obligations and to the
granting by any court of the remedy of specific performance of its obligations
hereunder.

 

  8.16. Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts and the signatures delivered by telecopy, each of which shall be
an original, with the same effect as if the signatures were upon the same
instrument and delivered in person. This Agreement shall become effective when
each Party hereto shall have received a counterpart hereof signed by the other
Parties.

 

  8.17. Severability. If any provision of this Agreement, or the application
thereof to any Person, place or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other Persons, places and
circumstances shall remain in full force and effect only if, after excluding the
portion deemed to be unenforceable, the remaining terms shall provide for the
consummation of the transactions contemplated hereby in substantially the same
manner as originally set forth at the later of the date this Agreement was
executed or last amended.

 

  8.18. Third Party Beneficiaries. No provision of this Agreement shall create
any third party beneficiary rights in any other Person, including any employee
or former employee of Seller or Buyer or any of their respective Affiliates
(including any beneficiary or dependent thereof).

 

  8.19. No Presumption against Drafting Party. Buyer and Seller acknowledge that
Buyer and Seller have been represented by counsel in connection with the
negotiation and execution of this Agreement. Accordingly, any rule of law or any
legal decision that would require interpretation of any claimed ambiguities in
this Agreement against the drafting Party has no application and is expressly
waived.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN FILED WITH THE COMMISSION.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Warranty Services
Agreement to be duly executed and delivered as of the date set forth above.

 

SELLER: INTEL CORPORATION, a Delaware corporation By:   /s/ RAVI JACOB Name:
Ravi Jacob Title: Vice President and Treasurer Date: September 12, 2007 BUYER:
RADISYS CORPORATION, an Oregon corporation By:   /s/ BRIAN BRONSON Name: Brian
Bronson Title: Chief Financial Officer Date: September 12, 2007

[SIGNATURE PAGE TO INTEL CORPORATION/RADISYS CORPORATION

WARRANTY SERVICES AGREEMENT]